                        

Exhibit 10.05
[templateoptionagreeme_image1.gif]
eBay Inc.
2145 Hamilton Ave.
San Jose, CA 95125 U.S.A.
Company Tax ID: 77-0430924




Restricted Stock Unit Award Grant Notice (“Grant Notice”)
and Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------

[INSERT NAME]
Award Number:    
[INSERT NUMBER]
[INSERT ADDRESS]
Plan:
2008
[INSERT ADDRESS]
Type:
RSU




--------------------------------------------------------------------------------

Effective as of [GRANT DATE] (the “Grant Date”), eBay Inc., a Delaware
corporation, (the “Company”), pursuant to its 2008 Equity Incentive Award Plan,
as amended from time to time, (the “Plan”), hereby grants to the individual
listed below (“Participant”), a Restricted Stock Unit (“RSU”) with respect to
[TOTAL SHARES], the number of shares of Stock set forth below (the “Shares”).
This Restricted Stock Unit Award (the “Award”) is subject to all of the terms
and conditions set forth herein, in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”) (including
without limitation the restrictions on the Shares set forth in the Restricted
Stock Unit Agreement), the special provisions for Participant's country of
residence, if any, attached hereto as Exhibit B and the Plan, all of which are
incorporated herein by reference. Any capitalized terms used in this Grant
Notice without definition shall have the meanings ascribed to such terms in the
Plan.


The Award will vest in increments on the date(s) shown.
Shares
 
Full Vest
%% SHARES
 
%% VEST DATE
%% SHARES
 
%% VEST DATE
%% SHARES
 
%% VEST DATE
%% SHARES
 
%% VEST DATE



All vesting is subject to Participant's continued service with the Company or a
Subsidiary through the applicable vesting date. With respect to Participants who
are subject to taxation in the U.S. under the Code, in no event shall any
Restricted Stock Units vest following Participant's separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code).
By Participant's signature and the Company's signature below, Participant agrees
to be bound by the terms and conditions of the Plan and this Grant Notice which
includes Exhibit A (the Restricted Stock Unit Agreement) and Exhibit B (the
special provisions for Participant's country of residence, if any). Participant
has reviewed and fully understands all provisions of the Plan and this Grant
Notice in their entirety, including Exhibits A and B, and has had an opportunity
to obtain the advice of counsel prior to executing this Grant Notice.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Company upon any questions arising under the
Plan and this Grant Notice, including Exhibits A and B.
/s/ John Donahoe
 
GRANT_DATE
eBay Inc.
 
Date
 
 
 
 
 
 
FIRST_NAME LAST_NAME, Participant
 
Date




--------------------------------------------------------------------------------

                        



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE


EBAY INC. RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
eBay Inc., a Delaware corporation (the “Company”) has granted to Participant the
right to receive the number of Restricted Stock Units (“RSUs”) under the 2008
Equity Incentive Award Plan, as amended from time to time (the “Plan”), as set
forth in the Grant Notice.
GENERAL
1.Definitions. Any capitalized terms used in this Agreement without definition
shall have the meanings ascribed to such terms in the Plan or the Grant Notice,
as applicable.


2.Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
AGREEMENT
1.Grant of the RSUs. As set forth in the Grant Notice, the Company hereby grants
to Participant the RSUs, subject to all the terms and conditions in the Grant
Notice, including this Exhibit A and Exhibit B, and the Plan. However, no shares
of Stock (“Shares”) shall be issued to Participant until the time set forth in
Section 2. Prior to actual issuance of any Shares, such RSUs will represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.


2.Issuance of Stock. Shares shall be issued to Participant on or as soon as
administratively practicable following each vesting date as set forth in the
Grant Notice (the “Vesting Date”) (and in no event later than 2-1/2 months
following each such Vesting Date), provided that Participant has not experienced
a Termination of Service on or prior to such Vesting Date. After each such
Vesting Date, the Company shall promptly cause to be issued (either in
book-entry form or otherwise) to Participant or Participant's beneficiaries, as
the case may be, Shares with respect to RSUs that become vested on such Vesting
Date. No fractional Shares shall be issued under this Agreement. In the event
Participant experiences a Termination of Service, the RSUs shall cease vesting
immediately upon such Termination of Service, as further described in
Section 8(k) below, and the unvested RSUs awarded by this Agreement and the
Grant Notice shall be forfeited.


3.Responsibility for Taxes. Regardless of any action the Company and/or
Participant's employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Participant's participation in the Plan and legally applicable
to Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant's responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and/or the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including, but not limited to,
the grant, vesting, settlement, release or cancellation of the RSUs, the
issuance of Shares upon settlement of the RSUs, the subsequent sale of Shares
acquired pursuant such issuance and the receipt of any dividends, and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Participant's liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
has become subject to tax in more than one jurisdiction between the Grant Date
and the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. For purposes of this section, any reference
to Employer shall include any former employer, if applicable.

A-2



--------------------------------------------------------------------------------

                        

Prior to the relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy the Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer (or their respective
agents), at their discretion and pursuant to such procedures as they may specify
from time to time, to satisfy the obligations with regard to the Tax-Related
Items by one or a combination of the following:
(i)
withholding a net number of otherwise issuable vested Shares having a then
current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company and/or the Employer based on the
applicable minimum statutory withholding amounts or other applicable withholding
rates; and/or



(ii)
arranging for the Company-designated broker to sell on the market a portion of
the otherwise issuable vested Shares that have an aggregate market value
sufficient to pay the Tax-Related Items (a “Sell to Cover”), on Participant's
behalf and at Participant's direction pursuant to this authorization; and/or



(iii)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company and/or the Employer; and/or



(iv)
requiring Participant to make a payment in cash (or cash equivalent) to the
Company or the Employer;



provided, however, that if Participant is an executive officer, within the
meaning of Section 16 of the Exchange Act , then the obligations with regard to
the Tax-Related Items shall be satisfied by withholding a net number of
otherwise issuable vested Shares upon the relevant taxable or tax withholding
event, as applicable, as described in clause (i) above, unless the use of such
withholding method would result in adverse consequences under applicable tax or
securities law or accounting principles, in which case, the obligations with
regard to the Tax-Related Items shall be satisfied by the method described in
clause (ii) above.
No fractional Shares will be sold to cover or withheld to cover Tax-Related
Items. If the obligation for Tax-Related Items is satisfied by withholding a
number of Shares as described in (ii) above, for tax purposes Participant will
be deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items. The Company may refuse to issue or
deliver the Shares or refuse to deliver the proceeds of the sale of Shares if
Participant fails to comply with Participant's obligations in connection with
the Tax-Related Items.


4.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.


5.Conditions to Issuance of Certificates. Notwithstanding any other provision of
this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions: (a) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (b) the completion of any
registration or other qualification of the Shares under any U.S. state or
federal or non-U.S. law or under rulings or regulations of the U.S. Securities
and Exchange Commission or other governmental regulatory body (including any
applicable non-U.S. governmental regulatory body), which the Company shall, in
its sole and absolute discretion, deem necessary and advisable, (c) the
obtaining of any approval or other clearance from any U.S. state or federal or
non-U.S. governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable and (d) the lapse of any such reasonable
period of time following the date the RSUs vest as the Company may from time to
time establish for reasons of administrative convenience.



A-3



--------------------------------------------------------------------------------

                        

6.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.


7.Award Not Transferable. This Award and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.


8.Nature of Grant. In accepting the Award, Participant acknowledges, understands
and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended or terminated by the Company at any
time, to the extent permitted by the Plan;


(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;


(c)all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)Participant's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Participant's employment or service relationship (if any)
at any time;


(f)the RSUs and any Shares subject to the RSUs are not intended to replace any
pension rights;
 
(g)in the event that Participant is not an Employee of the Company, the RSUs and
Participant's participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Company; and,
furthermore, the RSUs and Participant's participation in the Plan will not be
interpreted to form an employment or service contract or relationship the
Company or any Subsidiary;


(h)the RSUs and any Shares subject to the RSUs are not part of normal or
expected compensation or salary for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;


(i)the future value of the Shares subject to the RSUs is unknown, indeterminable
and cannot be predicted with certainty;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant ceasing to provide services to
the Company or the Employer (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant's employment agreement, if
any) and in consideration of the grant of the RSUs to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company or the Employer, waives his or her ability, if any, to
bring any such claim, and releases the Company and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;


(k)in the event of a Termination of Service (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant's employment

A-4



--------------------------------------------------------------------------------

                        

agreement, if any), unless otherwise provided by this Agreement or determined by
the Company, Participant's right to receive and vest in RSUs under the Plan, if
any, will terminate effective as of the date that Participant is no longer
actively providing services and will not be extended by any notice period (e.g.,
active service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when Participant is no longer actively providing services for
purposes of the RSUs;


(l)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the Plan or any such benefits granted thereunder,
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and


(m)if Participant resides outside of the United States of America, he or she
further acknowledges, understands and agrees that:
(i)    the RSUs and any Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and
(ii)    neither the Company, the Employer, nor any Subsidiary will be liable for
any foreign exchange rate fluctuation between Participant's local currency and
the United States dollar that may affect the value of the RSUs or any amounts
due to Participant pursuant to the vesting of the RSUs or the subsequent sale of
any Shares acquired under the Plan.


9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Participant's acquisition or sale of Shares.
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


10.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing Participant's
participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).
Participant understands that Personal Data will be transferred to E*Trade
Corporate Financial Services, Inc. and/or its affiliates (“E*Trade”) or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Participant understand that the recipients of
Personal Data may be located in the United States or elsewhere, and that the
recipient's country may have different data privacy laws and protections than
Participant's country. Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Personal Data, in electronic or other form, for the purpose
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom Participant may elect to deposit any
Shares received upon vesting of the RSUs. Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
Personal Data by contacting Participant's regional human resources (“MyHR”)

A-5



--------------------------------------------------------------------------------

                        

representative. Participant understands that Personal Data will be held only as
long as is necessary to implement, administer and manage Participant's
participation in the Plan. Participant understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her MyHR representative. Participant understands
that refusal or withdrawal of consent may affect Participant's ability to
participate in the Plan. For more information on the consequences of
Participant's refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her MyHR representative.


11.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs or future RSUs
granted under the Plan by electronic means or request Participant's consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


12.Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


13.Governing Law and Choice of Venue. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of the Grant Notice, this Agreement and the special provisions for
Participants outside the U.S. attached hereto as Exhibit B, regardless of the
law that might be applied under such state's conflict of laws principles.


For purposes of litigating any dispute that arises directly or indirectly in
respect of this Award, the parties hereby submit to and consent to the
jurisdiction of the State of California and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this grant is made and/or to be performed.


14.Conformity to U.S. Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the U.S. Securities Act and the U.S. Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.


15.Award Subject to Clawback. The Award and any cash payment or Shares delivered
pursuant to the Award are subject to forfeiture, recovery by the Company or
other action pursuant to any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


16.Amendment, Modification and Termination. To the extent permitted by the Plan,
this Agreement (and the Grant Notice and Exhibit B) may be wholly or partially
amended or otherwise modified or terminated at any time or from time to time by
the Committee or the Board, provided, that, except as may otherwise be provided
by the Plan, no amendment, modification or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of Participant.


17.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the post by certified mail, or its non-U.S. equivalent, with postage and fees
prepaid, addressed to Participant at his or her address shown in the Company
records, and to the

A-6



--------------------------------------------------------------------------------

                        

Company at its principal executive office.


18.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, and to the extent permissible under
local law, this Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns.


19.Compliance in Form and Operation. This Agreement and the RSUs are intended to
comply with Section 409A of the Code and the Treasury Regulations thereunder
(“Section 409A”) and shall be interpreted in a manner consistent with that
intention, to the extent Participant is or becomes subject to U.S. federal
income taxation. Notwithstanding any other provisions of this Agreement or the
Grant Notice, the Company reserves the right, to the extent the Company deems
necessary or advisable, if Participant is or becomes subject to U.S. federal
income taxation, and without any obligation to do so or to indemnify Participant
for any failure to do so, to unilaterally amend the Plan and/or this Agreement
to ensure that all RSUs are awarded in a manner that qualifies for exemption
from or complies with Section 409A, provided, however, that the Company makes no
representation that the RSUs will comply with or be exempt from Section 409A and
makes no undertaking to preclude Section 409A from applying to the RSUs.


20.Exhibit B. The Award shall be subject to any special provisions set forth in
Exhibit B for Participant's country, if any. If Participant relocates to one of
the countries included in Exhibit B during the vesting period or while holding
Shares issued upon vesting of the RSUs, the special provisions for such country
shall apply to Participant, to the extent the Company determines that the
application of such provisions is advisable or necessary in order to comply with
local law or facilitate the administration of the Plan. Exhibit B constitutes
part of this Agreement.


21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the RSUs and on any Shares issued upon vesting of the
RSUs, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require Participant to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.


22.Entire Agreement: Severability. The Plan and the Grant Notice (including
Exhibit B) are incorporated herein by reference. The Plan, the Grant Notice
(including this Agreement and Exhibit B) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof. If any provision of this Agreement,
the Grant Notice, Exhibit B or the Plan is determined by a court of law to be
illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain fully effective and
enforceable.
* * * * *



A-7

